IN THE SUPREME COURT OF MISSISSIPPI

                               NO. 2018-JP-00194-SCT

MISSISSIPPI COMMISSION ON JUDICIAL
PERFORMANCE

v.

MARY H. CURRY


DATE OF JUDGMENT:                        01/31/2018
TRIAL JUDGE:                             HON. KENT McDANIEL
COURT FROM WHICH APPEALED:               MISSISSIPPI COMMISSION ON JUDICIAL
                                         PERFORMANCE
ATTORNEYS FOR APPELLANT:                 DARLENE D. BALLARD
                                         RACHEL W. MICHEL
                                         MEAGAN E. BRITTAIN
ATTORNEY FOR APPELLEE:                   DERRICK T. SIMMONS
NATURE OF THE CASE:                      CIVIL - JUDICIAL PERFORMANCE
DISPOSITION:                             PUBLIC REPRIMAND - 07/26/2018
MOTION FOR REHEARING FILED:
MANDATE ISSUED:


      EN BANC.

      COLEMAN, JUSTICE, FOR THE COURT:

¶1.   The Mississippi Commission on Judicial Performance (Commission) filed a formal

complaint against Justice Court Judge Mary Curry. The complaint outlined multiple

allegations of misconduct on the part of Judge Curry, and ultimately, the Commission and

Judge Curry entered into an agreed stipulation of facts, with a proposed recommendation of

a public reprimand. The Commission and Judge Curry filed a joint motion for approval of
the recommendation with the Court.           We accept and affirm the Commission’s

recommendation of a public reprimand.

                       FACTS AND PROCEDURAL HISTORY

¶2.    Judge Curry served as the justice court judge for the Eastern District of Claiborne

County. In the instant case, Judge Curry agreed to the following findings of fact:

       1.     Judge Curry “has signed warrants based on affidavits sworn by her
              relatives . . . .” After signing the warrants, Judge Curry would not set
              bond even though the charges were misdemeanors. Judge Curry would
              recuse herself from the case, citing her relationship to the affiants.

       2.     Judge Curry “disposed of Protection from Domestic Abuse Petitions,
              in violation of the Mississippi Protection From Domestic Abuse Act .
              . . [by] display[ing] a pattern of dismissing Petition for Order of
              Protection From Domestic Abuse without having the statutorily
              mandated hearing.”

       3.     Judge Curry “presided over the Initial Appearance of . . . a relative
              concerning his Possession of a Controlled Substance charge” setting the
              bond at $50,000. However, later, the relative filed “what purports to be
              a Motion for Bond Reduction. The Motion for Bond Reduction is
              blank and it does not state any reason for [the relative]’s bond to be
              reduced[,]” and only contains the relative’s signature. Yet, Judge Curry
              granted the reduction and reduced bond to $5,000.

       4.     Judge Curry waived an expungement fee and “directed the clerks to
              void the receipts in [the] matter and to refund . . . the money.”

       5.     Judge Curry, “after being informed of th[e instant matter] and the
              identity of the complainant[,] submitted a letter to the Claiborne County
              Board of Supervisors, requesting that they transfer the complainant
              from her position as Justice Court Clerk.” Judge Curry cited the filing
              of the complaint as a reason for removal.

Judge Curry stipulated that her conduct as outlined above, violated the following canons of

the Code of Judicial Conduct: Canons 1, 2A, 2B, 3B(1), 3B(2), 3B(5), 3B(7), 3B(8), and



                                              2
3C(1). Additionally, Judge Curry stipulated that her conduct also violated Mississippi Code

Section 93-21-11 (Rev. 2013) and Mississippi Code Section 25-7-25 (Rev. 2010). Lastly,

Judge Curry agreed that her conduct violated Section 177A of the Mississippi Constitution

as it is conduct prejudicial to the administration of justice, which brings the judicial office

into disrepute.

¶3.    The Commission and Judge Curry agreed to a proposed recommendation of a public

reprimand. On March 12, 2018, the Commission filed a joint motion requesting the Court

approve the Commission’s findings of fact and recommendation.

                                          ANALYSIS

¶4.    According to Section 177A of the Mississippi Constitution:

       On recommendation of the commission on judicial performance, the Supreme
       Court may remove from office, suspend, fine or publicly censure or reprimand
       any justice or judge of this state for: (a) actual conviction of a felony in a court
       other than a court of the State of Mississippi; (b) willful misconduct in office;
       (c) willful and persistent failure to perform his duties; (d) habitual
       intemperance in the use of alcohol or other drugs; or (e) conduct prejudicial to
       the administration of justice which brings the judicial office into disrepute; and
       may retire involuntarily any justice or judge for physical or mental disability
       seriously interfering with the performance of his duties, which disability is or
       is likely to become of a permanent character.

Also, Commission on Judicial Performance Rule 10(E) provides that the Court “shall prepare

and publish a written opinion and judgment directing such disciplinary action, if any, as it

finds just and proper. The Supreme Court may accept, reject, or modify, in whole or in part,

the findings and recommendation of the Commission.” Ultimately, it is the Court making

final decisions in judicial performance cases.




                                                3
¶5.   The Commission’s findings of fact indicate that Judge Curry violated the following

canons of the Code of Judicial Conduct.

      Canon 1 provides:

      An independent and honorable judiciary is indispensable to justice in our
      society. A judge should participate in establishing, maintaining, and enforcing
      high standards of conduct, and shall personally observe those standards so that
      the integrity and independence of the judiciary will be preserved. The
      provisions of this Code should be construed and applied to further that
      objective.

      Canon 2 provides, in pertinent part:

      A.     A judge shall respect and comply with the law and shall act at all times
             in a manner that promotes public confidence in the integrity and
             impartiality of the judiciary.

      B.     Judges shall not allow their family, social, or other relationships to
             influence the judges’ judicial conduct or judgment. Judges should not
             lend the prestige of their offices to advance the private interests of the
             judges or others; nor shall judges convey or permit others to convey the
             impression that they are in a special position to influence the judges.
             Judges shall not testify voluntarily as character witnesses.

¶6.   Canon 3B provides, in pertinent part:

      (1)    A judge shall hear and decide all assigned matters within the judge’s
             jurisdiction except those in which disqualification is required.

      (2)    A judge shall be faithful to the law and maintain professional
             competence in it. A judge shall not be swayed by partisan interests,
             public clamor, or fear of criticism.

      ...

      (5)    A judge shall perform judicial duties without bias or prejudice. A judge
             shall not, in the performance of judicial duties, by words or conduct
             manifest bias or prejudice, including but not limited to bias or prejudice
             based upon race, gender, religion, national origin, disability, age, sexual
             orientation or socioeconomic status, and shall not permit staff, court

                                              4
              officials and others subject to the judge’s direction and control to do so.
              A judge shall refrain from speech, gestures or other conduct that could
              reasonably be perceived as sexual harassment and shall require the
              same standard of conduct of others subject to the judge’s direction and
              control.

       ...

       (7)    A judge shall accord to all who are legally interested in a proceeding,
              or their lawyers, the right to be heard according to law. A judge shall
              not initiate, permit, or consider ex parte communications, or consider
              other communications made to the judge outside the presence of the
              parties concerning a pending or impending proceeding except that: . .
              ..

       (8)    A judge shall dispose of all judicial matters promptly, efficiently and
              fairly.

¶7.    Lastly, Canon 3C(1) provides:

       A judge shall diligently discharge the judge’s administrative responsibilities
       without bias or prejudice and maintain professional competence in judicial
       administration, and shall cooperate with other judges and court officials in the
       administration of court business.

¶8.    The Court must first determine if Judge Curry’s actions amount to “willful

misconduct” or “conduct prejudicial to the administration of justice which brings the judicial

office into disrepute.” Miss. Const. art. 6, § 177A. The Court has held that willful

misconduct in office is:

       the improper or wrong use of power of his office by a judge acting
       intentionally or with gross unconcern for his conduct and generally in bad
       faith. It involves more than an error of judgment or a mere lack of diligence.
       Necessarily, the term would encompass conduct involving moral turpitude,
       dishonesty, or corruption, and also any knowing misuse of the office, whatever
       the motive. However, these elements are not necessary to a finding of bad
       faith. A specific intent to use the powers of judicial office to accomplish a
       purpose which the judge knew or should have known was beyond the
       legitimate exercise of his authority constitutes bad faith. . . .

                                               5
              Willful misconduct in office of necessity is conduct prejudicial
              to the administration of justice which brings the judicial office
              into disrepute. However, a judge may also, through negligence
              or ignorance not amounting to bad faith, behave in a manner
              prejudicial to the administration of justice so as to bring the
              judicial office into disrepute.

       This Court also has noted that a judge may “through negligence or ignorance
       not amounting to bad faith, behave in manner prejudicial to the administration
       of justice so as to bring the judicial office into disrepute.” We have further
       explained that “misconduct does not have to be embedded in any form of bad
       behavior”—ignorance and incompetence can amount to conduct that violates
       Section 177A of the Mississippi Constitution.

Miss. Comm’n on Judicial Performance v. Harris, 131 So. 3d 1137, 1142 (¶¶ 14-15)

(Miss. 2013) (citations omitted). In its brief, the Commission explains that Judge Curry’s

involvement in her relatives’ cases violated Canon 2A, 2B, 3B(1), and 3B(5), and her failure

to adjudicate the domestic abuse cases properly by dismissing the matters without a hearing

or order violated Canons 3B(2), 3B(7), and 3B(8) and Section 93-21-1. Judge Curry’s

actions relating to refunding the expungement fee violated Canons 2A, 3B(2), and 3B(8).

Finally, Judge Curry’s actions in seeking the removal of the complainant from her job

violated Canons 2B and 3C(1). Judge Curry admitted that her actions violated the above

canons. Further, Judge Curry admitted that her actions violated Section 93-21-11, which

provides that “[w]ithin ten (10) days of the filing of a petition under the provisions of this

chapter [(Protection from Domestic Abuse)], the court shall hold a hearing, at which time the

petitioner must prove the allegations of abuse by a preponderance of the evidence[,]” as well

as Section 25-7-25, which involves justice court fees.




                                              6
¶9.    We conclude that Judge Curry’s conduct violated the above canons and statutes and

that the Commission’s findings are supported by the evidence in the record, including Judge

Curry’s own admissions and other documents related to the conduct at issue. Judge Curry’s

conduct constituted willful misconduct in office and conduct prejudicial to the administration

of justice, which brings the judicial office into disrepute.

¶10.   After determining that Judge Curry committed misconduct, the Court now determines

the appropriate sanctions for her misconduct. “The sanctions in a judicial misconduct case

should be proportionate to the judge’s offense.” Miss. Comm’n on Judicial Performance

v. Vess, 227 So. 3d 952, 956 (¶ 13) (Miss. 2017) (citing Miss. Comm’n on Judicial

Performance v. Harris, 131 So. 3d 1137, 1144 (¶ 23) (Miss. 2013)). The Court follows a

six-factor test in determining whether a recommended sanction is proportionate to the

offenses. Id. The factors are as follows:

       1) the length and character of the judge’s public service; (2) whether there is
       any prior caselaw on point; (3) the magnitude of the offense and the harm
       suffered; (4) whether the misconduct is an isolated incident or evidences a
       pattern of conduct; (5) whether the conduct was willful, intended to deprive
       the public of assets, or if it exploited the judge’s position; and (6) the presence
       or absence of mitigating or aggravating factors.

Id. at 956–57 (¶ 13) (Miss. 2017) (quoting Miss. Comm’n on Judicial Performance v.

Thompson, 169 So. 3d 857, 869 (¶ 43) (Miss. 2015)).

       1.     Public Service

¶11.   Judge Curry had been a justice court judge for two years, but she had been in public

service as an employee of Claiborne County for thirty-four years prior to taking the bench.

       2.     Prior Caselaw

                                               7
¶12.   Though there are no identical cases, the sanction of a public reprimand is consistent

with other caselaw involving similar conduct. In Mississippi Commission on Judicial

Performance v. Dearman, 66 So. 3d 112, 118 (¶ 26) (Miss. 2011), the Court ordered a

public reprimand for Judge Dearman, who was involved in the initial appearance of a family

member.1 Judge Curry participated in three cases involving her relatives. In regard to Judge

Curry’s dismissal of the domestic abuse matters without a hearing as required by statute, in

Mississippi Commission on Judicial Performance v. Roberts, 227 So. 3d 938, 949, 950 (¶¶

33,42) (Miss. 2017), the Court stated that “failure to follow statutory dictates” is

sanctionable, and the Court ordered Judge Roberts to be publicly reprimanded. In In re

Chambliss, 516 So. 2d 506, 506-7 (Miss. 1987), the Court ordered that Judge Charlie

Chambliss receive a public reprimand for seeking to have several police officers who were

involved in a traffic stop of Judge Chambliss removed or reassigned. Similarly, Judge Curry,

in her official capacity, attempted to have a complainant removed or transferred from her

position. See also Miss. Comm’n on Judicial Performance v. Brown, 918 So. 2d 1247

(Miss. 2005) (Judge interfered with son’s prosecution and threatened complainant’s job when

a judicial complaint was filed against judge. The Court sanctioned the judge by removal

from office and payment of costs.)

       3.     Magnitude of Offense




       1
       Judge Dearman had other violations, so in addition to the public reprimand, she also
was suspended from office for thirty days without pay and assessed $100 in costs.
Dearman, 66 So. 3d at 120-121 (¶ 35).

                                             8
¶13.   In Mississippi Commission on Judicial Performance v. Bustin, 71 So. 3d 598,

604–05 (Miss. 2011), the Court explained:

       [M]ost citizens’ primary, and perhaps only, contact with the law is through
       justice court; for that reason, justice court judges must “‘regard scrupulously’”
       their office. Miss. Comm’n on Judicial Performance v. Sanford, 941 So. 2d
209, 215 (Miss. 2006) (quoting In re Bailey, 541 So. 2d 1036, 1039 (Miss.
       1989)). If justice court judges do not exhibit professionalism, there is little
       chance that our citizenry will understand and respect the legal process.
       Sanford, 941 So. 2d at 215 (quoting In re Bailey, 541 So. 2d at 1039).

Judge Curry’s conduct eroded the public’s confidence in, and perception of, the judiciary by

allowing herself to be involved in pending matters involving her relatives, calling into

question the impartiality of the judiciary. Additionally, Judge Curry’s improper handling,

including ignoring statutory dictates, of three cases involving requests for orders of

protection from domestic abuse is of great concern due to the sensitive nature of domestic

abuse cases. Lastly, Judge Curry’s attempt to have the complainant in the instant case

removed from her position and transferred is significant. Certainly, Judge Curry’s actions

and inactions harmed the integrity of the judiciary.

       4.     Pattern of Conduct

¶14.   While Judge Curry has not been sanctioned for misconduct before, her misconduct

spans numerous cases. Judge Curry’s conduct evidences a pattern, particularly as it relates

to her participation in multiple, different cases involving her relatives and also her dismissals

of three matters without a statutorily mandated hearing or order, involving petitioners’

requested orders of protection for domestic abuse. The Court has held on numerous

occasions that multiple incidents of improper behavior constitute a pattern. See Miss.



                                               9
Comm’n on Judicial Performance v. Darby, 143 So. 3d 564, 570 (¶ 19) (Miss. 2014); Miss.

Comm’n on Judicial Performance v. Dearman, 66 So. 3d 112, 120 (¶ 30) (Miss. 2011);

Miss. Comm’n on Judicial Performance v. Bradford, 18 So. 3d 251, 256 (¶ 16) (Miss.

2009); Miss. Comm’n on Judicial Performance v. Cowart, 936 So. 2d 343, 350 (¶ 25)

(Miss. 2006). Judge Curry’s conduct is not an isolated incident and is evidence of a pattern

of misconduct.

         5.    Willfulness, Deprivation of Assets, or Exploitation of Position

¶15.     The Commission submits that there is no allegation that Judge Curry’s conduct was

willful, intended to deprive the public of assets, or exploited her position as a justice court

judge.

         6.    Mitigating or Aggravating Factors

¶16.     No aggravating factors are identified. The mitigating factors are Judge Curry’s

cooperation in the investigation, her admissions of wrongdoing, her changing her handling

of future cases to prevent further violations, her lengthy career in public service, and her lack

of prior complaints against her.

                                       CONCLUSION

¶17.     The Court grants the parties’ joint motion for approval of the Commission’s

recommendation and orders Justice Court Judge Mary Curry of the Eastern District of

Claiborne County to be publicly reprimanded. Judge Curry shall appear on the first day of

the next term of the Circuit Court of Claiborne County in which a jury venire is present, after

the mandate in the instant case has issued, to be reprimanded by the presiding judge.



                                               10
¶18. JUDGE MARY CURRY, JUSTICE COURT JUDGE OF THE EASTERN
DISTRICT OF CLAIBORNE COUNTY, SHALL BE PUBLICLY REPRIMANDED
IN OPEN COURT BY THE PRESIDING JUDGE OF THE CLAIBORNE COUNTY
CIRCUIT COURT ON THE FIRST DAY OF THE NEXT TERM OF THE COURT
IN WHICH A JURY VENIRE IS PRESENT AFTER THE ISSUANCE OF THE
COURT’S MANDATE, WITH JUDGE MARY CURRY IN ATTENDANCE.

    WALLER, C.J., RANDOLPH AND KITCHENS, P.JJ., KING, MAXWELL,
BEAM, CHAMBERLIN AND ISHEE, JJ., CONCUR.




                              11